Title: From James Madison to Charles J. Ingersoll, 12 November 1825
From: Madison, James
To: Ingersoll, Charles J.


        
          Dear Sir
          Montpellier Novr. 12. 1825
        
        I have received the copy kindly sent me, of your “Discourse[”] before the Penn Society. It is to be wished that all the recurring occasions may be equally fruitful of interesting topics & views. Should the other States take the like course of instituting periodical commemorations of their Origin & Founders, and the model you have furnished on this and other occasions receive the attention due to it, the progress of our Country will be accompanied by accumulating materials for enriching its history and

improving the Text Book of political Philosophy. I renew to you, Sir, the expression of my cordial esteem & regard.
        
          James Madison
        
      